DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. ("The effect of surface treatment on the oxidation of ferritic stainless steels used for solid oxide fuel cell interconnects"), hereinafter Cooper (originally of record in the IDS dated December 11, 2020).

Regarding claim 1, Cooper teaches a ferritic stainless steel with an oxide layer on it, which consists of an inner layer of chromia and an outer layer of a spinel (Abstract), the chromia forms Cr23C6 carbide (Pg. 225 Right Col. [1]), and the spinel in the oxide layer is a Cr-Mn spinel (Pg. 228 Left Col. [6]), and the chromia is created by the formation of 3-D oxide nuclei, which grow laterally until the protective oxide film covers the surface (precipitates across the interface; i.e. the chromia of the steel protrudes into the oxide layer) (Pg. 227 Right Col. [3]) and the composition of the ferritic stainless steel  in elements by weight percent is ≤0.12% C, 19% Cr, ≤ 1% Mn, ≤0.04% P, ≤0.03% S, ≤ 1% Si, 2% Mo, 0.35% Nb and balance Fe (SS2 Table 2; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I); a prior art specific Cr/Ts is approximately 5 (meeting equation 2; Fig. 2B; a prior art specific example within the claimed range anticipates the range, (MPEP 2131.03 I)).  It is noted that while the thickness of the layers are not indefinite, they are open to a broad reasonable interpretation as they are protrude and intrude on each other, and the stainless steel base material and as such are of varying thicknesses throughout their entirety.

Regarding claim 2, Cooper teaches each limitation of claim 1, as discussed above, and Cooper further teaches wherein composition of the ferritic stainless steel  in of elements by weight percent is ≤0.12% C, 19% Cr, ≤ 1% Mn, ≤0.04% P, ≤0.03% S, ≤ 1% Si, 2% Mo, 0.35% Nb and balance Fe (SS2 Table 2; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I); a prior art specific example within the claimed range anticipates the range, (MPEP 2131.03 I)).  Cooper does not specifically teach Al values of 0.001-0.025%; however, Cooper only teaches values of elements in the steel to the hundredth decimal place, which allows for 0.001-0.0049% of Al, where none is noted (the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  Further, Al is a well-known impurity in steel, and one of ordinary skill in the art, before the effective filing date of the claimed invention, would expect an amount of Al to be present at an impurity level in any steel, and for that value to approach 0, where otherwise not noted (the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).

Regarding claims 3-8, Cooper teaches each limitation of claims 1 and 2, as discussed above, and Cooper further teaches the use of the ferritic stainless steels with an inner layer of chromia and an outer spinel layer for use as interconnect materials (constituting component) for solid oxide fuel cells, which are formed into a stack (Abstract; Pg. 220, Left Col. [1]).

Response to Arguments
Applicant's arguments filed January 07, 2022 have been fully considered but they are not persuasive. Applicant’s description of the present invention is beyond the scope of the claim presently presented and is therefore not persuasive. Applicant’s assertion to the Examiner’s statement that “the chromia of the steel protrudes into the oxide layer” is exclusive of the carbide/boride precipitate is not a reading of the entirety of the examiner’s rejection of October 08. 2021, which reads “the chromia forms Cr23C6 carbide (Pg. 225 Right Col. [1]), and the spinel in the oxide layer is a Cr-Mn spinel (Pg. 228 Left Col. [6]), and the chromia is created by the formation of 3-D oxide nuclei, which grow laterally until the protective oxide film covers the surface (precipitates across the interface; i.e. the chromia of the steel protrudes into the oxide layer) (Pg. 227 Right Col. [3])”, i.e. the chromia of the steel protrudes and then forms a Cr23C6 carbide, which meets the claim limitation presently recited.
Applicant’s argument to the processing allegedly being required to create the precipitate protrude are not commensurate in scope with the claim limitations presently presented (no processing language is claimed), and is therefore not persuasive. 
Applicant’s reliance on the quote from page 225, right column lines 7-10 of Cooper as teaching away from the invention are not persuasive as the quote reads “all the C could be tied up” (emphasis added by the examiner). Therefore, it is an optional alternative within Cooper, 
Applicant’s allegation that the cited reference or knowledge in the art provides no proper reason or rationale that would allow one of ordinary skill in the art to arrive at the claimed invention is not persuasive as the invention of applicant is taught as a whole by Cooper and no specific combination of limitations is addressed by this allegation.  Therefore this argument lacks any specificity which would allow the examiner to specifically address it, and it is therefore not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784